T. M. Burns, P. J.
Defendants appeal as of right from the December 8, 1975, order of the Ingham County Circuit Court granting a summary judgment in favor of the plaintiff and declaring unconstitutional 1975 PA 34; MCLA 418.862; MSA 17.237(862), and permanently enjoining enforcement of the act by the defendants.
This Court’s opinion in Turner v General Motors, 70 Mich App 532; 246 NW2d 631 (1976), answers the meritorious issues raised by the parties to this appeal.
The trial court found that 1975 PA 34 violated Const 1963, art 6, § 28, by denying plaintiff’s right to appeal from administrative action. The court based its decision on its reading of 1975 PA 34 as denying the plaintiff the right of reimbursement when a workmen’s compensation award is reversed on appeal. The court found that 1975 PA 34 gives an employee an absolute right to payments regardless of the outcome of any appeal taken.
We must read 1975 PA 34 in light of the constitutional right to appeal decisions and findings of any administrative officer or agency. In preserving the constitutionality of 1975 PA 34, we find in it no restriction of the employer’s or carrier’s right to reimbursement from the employee-claimant of moneys paid under an award reversed on appeal. *567So construed the act is not invalid under Const 1963, art 6, § 28. Accordingly, the judgment of the trial court is reversed and the injunction is hereby dissolved. No costs.